


110 HR 7236 IH: Small Business Start-Up Support Act of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7236
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Ms. Shea-Porter (for
			 herself, Mrs. Boyda of Kansas,
			 Mr. Weiner,
			 Ms. Bean, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction for business start-up expenditures from $5,000 to
		  $10,000.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Start-Up Support Act of
			 2008.
		2.Increased
			 deduction for business start-up expenditures
			(a)In
			 generalClause (ii) of
			 section 195(b)(1)(A) of the Internal Revenue Code of 1986 (relating to start-up
			 expenditures) is amended by striking $5,000 and inserting
			 $10,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to active
			 trades or businesses beginning after the date of the enactment of this Act in
			 taxable years ending after such date.
			
